Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-20595-BLOOM

 JAVAR C. MURPHY,

           Plaintiff,

 v.

 MIAMI DADE CORRECTIONS AND
 REHABILITATION CENTER, et al.,

           Respondent.
                                        /

                                               ORDER

           THIS CAUSE is before the Court on Plaintiff Javar C. Murphy’s Complaint pursuant to

 42 U.S.C. § 1983, ECF No. [1] (“Complaint”), and his Application to Proceed in District Court

 without Prepaying Fees or Costs, ECF No. [3] (“Application”). For reasons set forth below, the

 Application is denied, and the Complaint is dismissed with leave to amend.

      I.       APPLICATION TO PROCEED IN FORMA PAUPERIS

           Civil complaints filed by prisoners seeking in forma pauperis status under 28 U.S.C.

 § 1915 are subject to the provisions of the Prison Litigation Reform Act (“PLRA”). In order to

 promote the speedy, just, and efficient administration of civil rights complaints subject to the

 PLRA, the court has established forms to be used by prisoners for filing civil rights actions. The

 court-approved form consists of (1) a cover sheet; (2) a complaint; (3) an application to proceed

 in forma pauperis; and (4) an authorization form. The authorization form, when completed by the

 plaintiff, directs the agency holding the plaintiff in custody to forward to the clerk of court a

 certified copy of the plaintiff’s institutional trust fund account and to disburse from the plaintiff’s

 account the full statutory filing fee in amounts specified by § 1915(b). Properly completing and
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 2 of 8

                                                                    Case No. 21-cv-20595-BLOOM


 filing the authorization form satisfies the plaintiff’s obligation under § 1915(a)(2) to submit a

 certified copy of the plaintiff’s trust fund account with the complaint.

           Plaintiff’s Application is not accompanied by a certified copy of his inmate account

 statement for the six-month period immediately preceding the filing of the Complaint. Rather,

 Plaintiff attached an account statement only for the ten-day period between November 3-12, 2020.

 ECF No. [3] at 2. Additionally, Plaintiff’s Application does not contain an authorization form.

 Accordingly, Plaintiff’s Application to Proceed in District Court without Prepaying Fees or Costs

 is denied. Plaintiff may re-file his Application using the court-approved form, or he may pay the

 filing fee of $402 by the filing deadline.

    II.       FACTUAL ALLEGATIONS

           Plaintiff alleges that Defendants Correctional Officer B. Bailey at Miami-Dade Corrections

 & Rehabilitation T.G.K. Detention Center (“Officer Bailey”) and Nurse M. Thelusma at Jackson

 Health and Services Center (“Nurse Thelusma”) (collectively, “Defendants”) violated his

 constitutional rights. ECF No. [1]. Plaintiff alleges that Nurse Thelusma violated his right to

 privacy by exposing his medical records to Officer Bailey without obtaining Plaintiff’s consent.

 Id. at 7. According to the Complaint, Officer Bailey subsequently disclosed Plaintiff’s HIV status

 to nonmedical staff members and other patients. Id. Officer Bailey also tormented Plaintiff for his

 condition, causing Plaintiff emotional pain and suffering. Id. As a result, Plaintiff sues Defendants

 in their official capacities and seeks money damages. Id. at 6.

    III.      STANDARD OF REVIEW

           The Prison Litigation Reform Act (“PLRA”), as partially codified at 18 U.S.C.

 § 1915(e)(2)(B)(i)-(iii), requires courts to screen prisoner complaints and dismiss as frivolous

 claims that are “based on an indisputably meritless legal theory” or “whose factual contentions are



                                                   2
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 3 of 8

                                                                      Case No. 21-cv-20595-BLOOM


 clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); Pullen v. Sec’y, Dep’t of Corr.,

 No. 19-11797-C, 2019 WL 5784952, at *1 (11th Cir. Sept. 4, 2019) (“[A]n action is frivolous if it

 is without arguable merit either in law or fact.”) (quoting Napier v. Preslicka, 314 F.3d 528, 531

 (11th Cir. 2002)). Under § 1915(e)(2)(B)(ii), a complaint may be dismissed if the court determines

 that the complaint fails to state a claim on which relief may be granted. Wright v. Miranda, 740 F.

 App’x 692, 694 (11th Cir. 2018). The standard for determining whether a complaint states a claim

 upon which relief can be granted is the same whether under section 1915(e)(2)(B) or Fed. R. Civ.

 P. 12(b)(6). See Pullen, WL 5784952, at *1 (citing Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

 Cir. 1997)).

         Pursuant to Fed. R. Civ. P. 8, a complaint must contain “a short and plain statement of the

 claim showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). There is no required

 technical form, but “each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

 The statement must “give the defendant fair notice of what the . . . claim is and the grounds upon

 which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation marks omitted).

 Thus, “a complaint must allege sufficient facts to state a claim that is plausible on its face.” Pullen,

 2019 WL 5784952 at *1 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The “factual

 allegations must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp.,

 550 U.S. at 555 (citations omitted). Plaintiff is obligated to allege “more than mere labels and legal

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Quality

 Auto Painting Ctr. of Roselle, Inc. v. State Farm Indemnity Co., 917 F.3d 1249, 1262 (11th Cir.

 2019) (quoting Bell Atl. Corp., 550 U.S. at 555).

         A district court is not required to “rewrite an otherwise deficient pleading in order to sustain

 an action.” Rodriguez, 794 F. App’x at 603 (quotation marks omitted) (citation omitted) (quoting



                                                    3
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 4 of 8

                                                                     Case No. 21-cv-20595-BLOOM


 Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1169 (11th Cir. 2014)). Moreover, a district court

 “should not abandon its neutral role and begin creating arguments for a party, even an

 unrepresented one.” Sims v. Hastings, 375 F. Supp. 2d 715, 718 (N.D. Ill. 2005) (citing Anderson

 v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)). When read liberally, a pro se pleading “should

 be interpreted ‘to raise the strongest arguments that [it] suggest[s].’” Graham v. Henderson, 89

 F.3d 75, 79 (2d Cir. 1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

 Notwithstanding the leniency afforded to pro se litigants, it does not permit them to file an

 impermissible “shotgun” pleading.

        The Eleventh Circuit has identified four categories of shotgun pleadings. See Weiland v.

 Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015) (citations omitted).

 The most common type of shotgun pleading is one “containing multiple counts where each count

 adopts the allegations of all preceding counts, causing each successive count to carry all that came

 before and the last count to be a combination of the entire complaint.” Id. at 1321. The next most

 common type is a complaint that is “replete with conclusory, vague, and immaterial facts not

 obviously connected to any particular cause of action.” Id. at 1322. The third type of shotgun

 pleading is one that does not separate into a different count each cause of action or claim for relief.

 Id. at 1323. Fourth, and finally, there is the relatively rare shotgun pleading that asserts “multiple

 claims against multiple defendants without specifying which of the defendants are responsible for

 which acts or omissions, or which of the defendants the claim is brought against.” Id.

        “The unifying characteristic of all types of shotgun pleadings is that they fail to one degree

 or another, and in one way or another, to give the defendants adequate notice of the claims against

 them and the grounds upon which each claim rests.” Id. The Eleventh Circuit has repeatedly

 condemned the use of shotgun pleadings for “imped[ing] the administration of the district courts’



                                                   4
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 5 of 8

                                                                     Case No. 21-cv-20595-BLOOM


 civil docket.” PVC Windoors, Inc. v. Babbitbay Beach Constr., N.V., 598 F.3d 802, 806 n.4 (11th

 Cir. 2010). Indeed, shotgun pleadings require the court to sift through rambling and often

 incomprehensible allegations in an attempt to separate the meritorious claims from the

 unmeritorious, resulting in a “massive waste of judicial and private resources.” Id. (citation

 omitted). The Eleventh Circuit, thus, has established that shotgun pleading is an unacceptable form

 of establishing a claim for relief. Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp.,

 305 F.3d 1293, 1296 (11th Cir. 2002).

    IV.      DISCUSSION

          As pled, there are several deficiencies with Plaintiff’s Complaint. First, the Complaint is

 replete with conclusory and vague allegations, and therefore fails to specify in detail the

 circumstances surrounding Plaintiff’s claim for relief. Second, because the Complaint identifies

 more than one defendant, adherence to Fed. R. Civ. P. 10 should be followed more closely.

 Pursuant to Fed. R. Civ. P. 10(b), “[a] party must state its claims or defenses in numbered

 paragraphs, each limited as far as practicable to a single set of circumstances.” To promote clarity,

 “each claim founded on a separate transaction or occurrence . . . must be stated in a separate count

 or defense.” Fed. R. Civ. P. 10(b). Here, Plaintiff’s different claims against Defendants must be

 separated by counts. Plaintiff’s failure to do so reveals that the Complaint qualifies as the third

 category of a shotgun pleading. See Weiland, 792 F.3d at 1321-23.

          Moreover, because Plaintiff is suing Defendants in their official capacities, the

 governmental entity that Defendants represent, Miami-Dade County, is the real party in interest.

 Hafer v. Melo, 502 U.S. 21, 25 (1991). To impose § 1983 liability on a municipality, Plaintiff must

 plead the following: “(1) that his constitutional rights were violated; (2) that the municipality had

 a custom or policy that constituted deliberate indifference to that constitutional right; and (3) that



                                                   5
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 6 of 8

                                                                     Case No. 21-cv-20595-BLOOM


 the policy or custom caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

 2004) (emphasis added) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). Here, Plaintiff

 fails to allege that his claimed constitutional deprivation resulted from any policy or custom, and

 therefore fails to state a plausible claim for municipal liability under § 1983.

    V.        CONCLUSION

         The Complaint fails to state a viable § 1983 claim against Defendants. The Court has

 identified several deficiencies in the Complaint and in deference to Plaintiff’s pro se status,

 Plaintiff may have one opportunity to rectify the Complaint.

         In order to proceed, Plaintiff shall file an amended complaint on the appropriate form

 providing sufficient, factual allegations to permit the Court to review his complaint. Plaintiff is

 reminded that he must state with specificity the facts supporting his claims. Plaintiff is also

 cautioned that each claim should be numbered in a separate paragraph and should be set forth using

 short and plain statements, with numbered paragraphs stating why the relief requested should be

 granted. Furthermore, the amended complaint must be verified—i.e., signed and dated under the

 penalty of perjury, pursuant to Local Rule 88.2(a)(4).

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Plaintiff’s Application to Proceed in District Court without Prepaying Fees or

                Costs, ECF No. [3], is DENIED without prejudice.

         2.     On or before March 18, 2021, Plaintiff shall either pay the $402 filing fee or may

                renew his motion to proceed in forma pauperis.

         3.     If Plaintiff renews his motion to proceed in forma pauperis, the motion must

                include a completed certificate signed by an authorized institutional officer

                regarding the balance of his inmate account for the six-month period preceding the



                                                   6
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 7 of 8

                                                                  Case No. 21-cv-20595-BLOOM


              filing of the Complaint in accordance with 28 U.S.C. § 1915.

        4.    The failure to pay the filing fee or renew his motion to proceed in forma pauperis

              in accordance with the foregoing instructions will result in dismissal of this case.

        5.    Plaintiff’s Complaint, ECF No. [1], is DISMISSED without prejudice.

        6.    Consistent with the purpose of Fed. R. Civ. P. 8, Plaintiff is granted leave to file an

              amended complaint by March 18, 2021. The amended complaint must be signed

              under the penalty of perjury, providing a short and plain statement of a claim for

              relief, a basis for federal jurisdiction, and a demand for judgment. Plaintiff shall be

              provided a form complaint for use. The amended complaint must be labeled

              “Amended Complaint” and must show Case No.: 21-CV-20595-BLOOM, so that

              it will be filed in this case.

        7.    The amended complaint must contain a separate paragraph as to each defendant

              explaining what that defendant did and the supporting facts to show why that person

              is being sued.

        8.    Plaintiff is cautioned that failure to file the amended complaint on time and in

              compliance with this Court’s orders may result in dismissal of the case for failure

              to prosecute or failure to comply with court orders. See Fed. R. Civ. P. 41(b).

        DONE AND ORDERED in Chambers at Miami, Florida, on February 16, 2021.




                                                 _______ ________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

                                                7
Case 1:21-cv-20595-BB Document 4 Entered on FLSD Docket 02/17/2021 Page 8 of 8

                                                   Case No. 21-cv-20595-BLOOM



 Javar C. Murphy, Pro Se
 190148185
 Miami-Dade County-PDC
 Pretrial Detention Center
 Inmate Mail/Parcels
 1321 NW 13th Street
 Miami, FL 33125




                                      8
